Citation Nr: 1338260	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  12-06 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for scars on lungs associated with asbestos exposure.


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to November 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran asserts that he has scarring on his left lung that was caused by exposure to asbestos during active service.  The Veteran does not specify where or under what circumstances that exposure with asbestos occurred.  However, a review of the Veteran's service treatment records reveals that in February 1986, the Veteran completed an "Asbestos Survey Questionnaire."  The form consisted of a statement that informed the Veteran about the hazardous effects of asbestos and asked the Veteran to respond to the question of whether during his career, was he exposed to asbestos during rip-out installations or had worked with asbestos.  The Veteran indicated that he was uncertain if he had been exposed to asbestos.

The Veteran, in May 1986, reported that between November 1974 and June 1975 he was assigned to the USS America CVA-66, where he was in port for 1 year performing an overhaul assignment to the ship.  The Veteran reported that he was unsure if he was installing or removing asbestos.  A reviewing medical official recommended the Veteran be placed in the Asbestos Monitoring Surveillance Program.

In June 1986, after an additional review of the Veteran's medical records by a medical official, he was found to warrant placement in the Asbestos Monitoring Surveillance Program.

The Board finds that based on the Veteran's duties in service and placement in the Asbestos Monitoring Surveillance Program, in-service exposure to asbestos will be conceded.

In March 2011, the Veteran underwent a VA examination concerning his claim for scars on his lung, amongst other respiratory conditions.  The chest X-ray from the examination revealed a left costophrenic angle that was possibly from an old pleural-parenchymal reactive change.  The X-ray also showed a small calcified granuloma in the left midlung.

The VA examiner did not provide a medical opinion regarding the etiology of the pleural-parenchymal or the calcified granuloma of the left lung.  The examiner also did not opine as to whether these findings were representative of a respiratory disorder other than the Veteran's already service-connected asthma and if so, whether such disorder was related to the Veteran's exposure to asbestos during active service.  

Therefore, on remand, an addendum opinion or, if necessary, new examination and opinion will be requested regarding the etiology of the Veteran's lung scarring.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's entire claims file, to include a copy of this REMAND, should be forwarded to the March 2011 VA examiner for an addendum opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's lung scarring is representative of a respiratory disorder other than his already service-connected asthma and if so, whether such disorder is related to the Veteran's exposure to asbestos during service.  The VA examiner is directed to concede that the Veteran was exposed to asbestos during service.

2.  If the March 2011 VA examiner is unavailable, arrange for another VA examination of the Veteran to determine whether any current disorder manifested by lung scarring is related to the Veteran's active service.  The examiner should specifically opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran lung scarring is representative of a respiratory disorder other than his already service-connected asthma and if so, whether such disorder is related to the Veteran's exposure to asbestos during service.  Once again, should a new examination be required, the VA examiner is directed to concede in-service asbestos exposure in the process of rendering the requested opinion.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case, and an appropriate period of time should be allowed for response.  Then return the file to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


